Stephens, J.
1. The actual possession of land by one claiming an interest therein is sufficient, without more, to put the world on notice of the extent of the interest of the one in possession. It follows therefore that one who buys land from another with knowledge that a third person is in possession claiming an interest therein acquires his title subject to the rights and equities of the .person in possession.
2. A parol contract, where one acquires by it possession of lands and certain interests therein for a period of five years and takes possession thereof .and makes a partial payment of the rental and incurs expenses on the land, necessary and incident to his fullfilment and enjoyment of his contract, is enforceable and is taken without the statute of frauds, since there has been such part performance as to render it a fraud not to *78enforce it at the instance of the party in possession. See Civil Code (1910); §§ 3223, 4634.
Decided September 23, 1922.
F. F. Strozier, Shipp & Sheppard3 for plaintiff in error.
W. T. Lam & Son, Wallis & Fort, contra.
3. This being a suit by the party in possession or lessee of certain lands against one who purchased them from the plaintiff’s lessor, and it being inferable, from the evidence, that the purchaser at the time of the purchase had notice of possession by the plaintiff under a claim of title, a verdict for the plaintiff against the defendant for interfering with the plaintiff’s possession before the expiration of his lease and his rights in the land was authorized.
4. The trial court properly instructed the jury in the principles of law announced in paragraphs 1 and 2 of the syllabus. The other exceptions to the charge of the court are entirely without merit, and, under all of the evidence adduced in the case, it does not appear that the verdict rendered for the plaintiff was excessive.

Judgment affirmed.


Jenhi/ns, P. J., and Bell, J., concur.